Citation Nr: 1722362	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested by noncardiac chest pain (previously claimed as chest/sternum disability), to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at an October 2011 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.   

In November 2016, the Board reopened the claim and remanded it to the Agency of Original Jurisdiction (AOJ) for further development and a new VA examination to determine the nature and etiology of the Veteran's chest/sternum disability.  In substantial compliance with the Board's remand directives, the AOJ afforded the Veteran a VA examination in December 2016 and solicited any further evidence.  The Board notes that the AOJ did not receive additional pertinent medical evidence or records from the Veteran prior to issuing the January 2017 Supplemental Statement of the Case (SSOC).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).    

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran's chest pain in noncardiac in nature and is not related to any event of service.

2.  The Veteran's noncardiac chest pain is a symptom of his service-connected PTSD, and is not a separately ratable disability.



CONCLUSIONS OF LAW

The criteria for separate service connection for a disability manifested by noncardiac chest pain (previously claimed as chest/sternum disability), to include as secondary to PTSD, are not met.  See 38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 3.102, 3.159, 3.303, 3.304, 3.310(a), Diagnostic Code (DC) 5297, DC 9411 (2016); Brammer v. Derwinski, 3 Vet. App. 223, 255 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Based on the following evidence currently of record, direct service connection for noncardiac chest pain as a separate, ratable entity is not warranted and secondary service connection for the same is moot.  See Brammer, 3 Vet. App. at 225; 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

A September 1965 service treatment record indicated an injury of the Veteran's sternum caused by the Veteran tripping and falling while running, striking his chest on a footlocker/bucket.  The record reports a contusion of the sternum in the manubrium area.

An October 1965 Beaufort United States Naval Hospital treatment record indicated tenderness over the entire length of the sternum, especially over the mid-portion.  The record indicated that "[f]rom the day of admission he rather consistently complained of chest pain. . . ."  The Veteran reported abuse by his drill instructor, saying that he was made the "house mouse" and beat with the butt of a rifle, which caused his chest injury.  The record also indicated that the Veteran "stated that while hospitalized at Beaufort, he became nervous" and that "[h]e attributes this to anxiety over the possibility that he might not be able to return to Parris Island."

In response to the Veteran's February 1966 application for benefits for a "chest injury," the Veteran was afforded an examination to determine the nature and severity of his claimed condition.  In a May 1966 VA examination, the examiner assessed that the Veteran had "no physical evidence of [a] chest injury" and noted "normal chest x-ray."  The examiner further assessed "[n]o significant pulmonary or pleural pathology" and "normal" cardiac contours and great vessels.

In a March 1973 statement, the Veteran stated that having his sternum fractured in 1966 has since caused him great pain.  The Veteran also noted that he also had "a lump in the chest."

April 2000 private treatment records document the Veteran's recurrent chest discomfort, but note the following: "In the light of the fact that he has no electrocardiographic abnormality, his pain was felt to be noncardiac.  Also, it was atypical in that it was nonexertional and of brief duration and was similar to the more protracted chest pressure he had with effort prior to the pressure.  Chest x-ray was unremarkable.  The remainder of the laboratory values were unremarkable." 

June 2001 private treatment records reported the Veteran's complaints of chest pains, to include recurrent pains that felt like he was getting kicked in the chest.  Also in June 2001, the Veteran submitted a statement contending that private medical records attributed his frequent chest pain to an "old sternum fracture."

A November 2001 private treatment record noted complaints of atypical pinpoint chest pains, with an assessment of poorly controlled chest pain.

In a September 2008 statement, the Veteran identified experiencing "episodes of depression, panic attacks, or anxiety without an identifiable cause" due to PTSD.

In a July 2009 Notice of Disagreement, the Veteran contended that he lied about falling on the footlocker/bucket because he was threatened. 

In the October 2011 hearing, the Veteran testified that he was abused by his drill sergeant.  The Veteran stated that the drill sergeant "kept punching me and punching me over my chest . . . ."  The Veteran stated that he was beat until he could not breathe and was eventually rushed to the hospital, where he lied about the incident due to threats.  The Veteran further stated that the hospital took X-rays, which indicated a fractured sternum, and that he has had pain and tightness in the chest since service.  The Board highlights that, when asked to describe any residuals from his sternum condition, the Veteran stated the following: "You get anxiety attacks.  You can't breathe.  You start to sweat.  When I say sweat, I mean, my pillow is soaked.  And when I got to get up I can't stay I just got to keep moving around just [un]til they calm down again."  Later in the hearing, the Veteran also stated: "I don't know if it's in my head but I still do get pain in my chest." 

The physician who performed the April 2012 VA examination diagnosed the Veteran with Depressive Disorder Not Otherwise Specified (NOS), but noted a treatment history, spanning from October 2001 to August 2009, for psychiatric symptoms/diagnoses including anxiety and Anxiety Disorder NOS.

The January 2015 Board decision, granting service connection for an acquired psychiatric disability, to include PTSD, resolved reasonable doubt in favor of the Veteran to find that the claimed in-service stressor of being assaulted by the drill sergeant was satisfactorily established by the record.

The physician who performed the September 2016 VA examination diagnosed the Veteran with PTSD, depressive disorder, and panic disorder with agoraphobia.  Under relevant medical history, the physician listed: "medications being adjusted, disturbed sleep, nightmares, low self-esteem, anxiety/panic, low energy, anhedonia, intrusive thoughts."  When checking symptoms that apply to the veteran's diagnoses, the physician selected the following: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships.

Per the Board's November 2016 remand directives, the Veteran was afforded a VA examination in December 2016 to determine the nature and etiology of his chest/sternum disability.  The examiner noted the Veteran's assertions that he was attacked in 1965 by his drill sergeant.  The examiner also noted the Veteran's report that he lied about the attack because he was threatened.  Although the examiner acknowledged that the Veteran currently has CAD, the examiner opined that his heart condition is unrelated to his claim of sternal pain due to in-service injury.  The examiner opined that the Veteran's CAD is due to atherosclerotic heart disease and is "completely unrelated" to the sternal contusion in 1965.  As such, the examiner concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

In assessing the relationship between the Veteran's current symptoms ("squeezing, almost spasm type pain in his midchest, randomly[, which] causes him to be short of breath"), the claimed in-service events, and the Veteran's treatment history, the December 2016 examiner highlighted the following: (1) September 1965 service treatment record indicate that the Veteran had fallen, struck his sternum on a bucket located in the squad bay, and was thought to have a sternum fracture, although no X-ray findings were observed; (2) October 1965 X-rays showed no evidence of a sternum fracture and, if the sternum was actually fractured, it would have shown one month later; (3) the Veteran is currently being treated for anxiety, which can contribute to his symptoms; (4) the Veteran's cardiologist also stated that the symptoms were anxiety-related; (5) current X-rays show no evidence of any bony abnormality; and (6) the Veteran had a coronary artery bypass graft (CABG) in 2009, which can also be contributing to his discomfort, as he had his sternum opened during the surgery.  The examiner noted that she could not determine the extent that the CABG could be contributing to the discomfort.  

The Board acknowledges that the Veteran is currently diagnosed with CAD due to atherosclerosis, but finds that is it causally and etiologically unrelated to his claim for noncardiac chest pain.  See December 2016 VA examination.  Instead, the Board finds that the Veteran's chest pain is noncardiac.  See April 2000 private treatment records; December 2016 VA examination.  More specifically, the Board finds that the Veteran's noncardiac chest pain is anxiety-induced.  See October 2011 hearing testimony; December 2016 VA examination.

As previously mentioned, the January 2015 Board decision granted service connection for an acquired psychiatric disability.  See January 2015 Board decision.  The Veteran's acquired psychiatric disability was evaluated at 30 percent disabling from September 2008 and at 70 percent disabling from September 2016.  See March 2017 rating decision codesheet.  In granting the increased rating, the AOJ assessed current diagnoses of PTSD, depressive disorder, and panic disorder with agoraphobia, listing various symptoms, including anxiety.  See September 2016 VA examination; March 2017 rating decision.  As such, the Board finds that the Veteran's anxiety, manifested by noncardiac chest pain, is "part and parcel" of the Veteran's service-connected psychiatric disorder.  See 38 C.F.R. § 3.310(a); September 2008 Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault; October 2011 hearing testimony; April 2012 VA examination; September 2016 VA examination; December 2016 VA examination.

Because the Veteran's noncardiac chest pain is a symptom of an already-service connected psychiatric disability, the Board finds that it does not constitute a separate, current disability.  In the absence of a current disability, there can be no valid claim.  See Brammer, 3 Vet. App. at 225.  Further, as "part and parcel" of the service-connected psychiatric disorder, the Board finds that the Veteran's claim for noncardiac chest pain has implicated the regulation against "pyramiding," which prohibits the Board from evaluating the same disability and/or symptoms under different diagnoses.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.  Therefore, direct service connection for noncardiac chest pain as a separate, ratable entity is not warranted. 



ORDER

Entitlement to service connection for a disability manifested by noncardiac chest pain (previously claimed as chest/sternum disability), to include as secondary to PTSD, is denied.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


